Citation Nr: 0921720	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-22 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for left ankle pain, to 
include as secondary to the service-connected residuals of a 
sesamoid fracture in the right foot.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for back pain.  

3.  Entitlement to service connection for a left knee injury, 
to include as secondary to the service-connected residuals of 
a sesamoid fracture in the right foot.

4.  Entitlement to service connection for residuals of a left 
eye injury with blurred vision.

5.  Entitlement to service connection for depression, to 
include as secondary to the service-connected residuals of a 
sesamoid fracture in the right foot.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hearing loss. 

8.  Entitlement to a rating higher than 20 percent for 
residuals of a sesamoid fracture in the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1977 to February 1981.  He also had a subsequent period 
of service in a reserve component, to include active service 
from February 1991 to July 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2003, March 2004, May 
2006, and March 2007, of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.


FINDINGS OF FACT

1.  In a rating decision in March 2001, the RO denied the 
Veteran's claim of service connection for left ankle pain; 
the Veteran did not appeal the denial of the claim and the 
rating decision became final.

2.  The additional evidence presented since the rating 
decision by the RO in March 2001, does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for left ankle pain, to include as 
secondary to the service-connected residuals of a sesamoid 
fracture in the right foot.

3.  In a rating decision in March 2004, the RO denied service 
connection for low back pain; the Veteran did not appeal the 
denial of the claim and the rating decision became final.

4.  The additional evidence presented since the rating 
decision by the RO in March 2004, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for low back pain.

5.  A chronic low back disability manifested by pain did not 
have its onset in service; degenerative joint disease of the 
lumbar spine as a chronic disease was not manifest to a 
compensable degree within one year of separation from 
service; a low back disability first documented after service 
beyond the one-year presumptive period for a chronic disease, 
is unrelated to an injury or disease of service origin.  

6.  A left knee disability manifested by left knee pain, did 
not have its onset during service; degenerative changes of 
the left knee were not manifested to a compensable degree 
within one year from the date of separation from service; a 
left knee condition, first documented after service beyond 
the one-year presumptive period for arthritis as a chronic 
disease, is unrelated to an injury, disease, or event of 
service origin; and left knee pain is not caused or made 
worse by the service-connected residuals of a sesamoid 
fracture in the right foot.

7.  The Veteran does not have a chronic eye disorder that was 
incurred in, or aggravated by service.

8.  Depression did not have its onset during service; 
depression, first documented after service, is unrelated to 
an injury, disease, or event of service origin; and 
depression is not caused or made worse by the service-
connected residuals of a sesamoid fracture in the right foot.

9.  Tinnitus did not have had its onset during service; 
tinnitus, first diagnosed after service, is unrelated to an 
injury, disease, or event of service origin.

10.  The Veteran does not currently have right ear hearing 
loss as defined by the applicable regulation.

11.  Left ear hearing loss was not affirmatively shown to 
have had onset during service; left ear hearing loss was not 
manifested to a compensable degree within one year from the 
date of separation from service; left ear hearing loss, first 
diagnosed after service beyond the one-year presumptive 
period for sensorineural hearing loss as a chronic disease, 
is unrelated to an injury, disease, or event of service 
origin.  

12.  The Veteran's residuals of a sesamoid fracture in the 
right foot is manifested by no more than moderately severe 
impairment.


CONCLUSIONS OF LAW

1.  The rating decision in March 2001 by the RO, denying the 
claim of service connection for a left ankle disability, 
became final.  38 U.S.C.A. § 7105(c) (West 2002 ).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for left ankle pain, 
to include as secondary to the service-connected residuals of 
a sesamoid fracture in the right foot.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The rating decision in March 2004 by the RO, which 
reopened the Veteran's claim of service connection for low 
back pain, and denied it on the merits, became final.  38 
U.S.C.A. § 7105(c) (West 2002).

4.  The additional evidence presented since the rating 
decision by the RO in March 2004, denying the claim of 
service connection for low back pain is new and material, and 
the claim of service connection for back pain is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  Low back pain was not incurred in or aggravated by 
service; nor may it be so presumed based on the one-year 
presumption for arthritis as a chronic disease.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008). 

6.  Left knee pain was not incurred in or aggravated by 
service; arthritis may not be presumed to have been incurred 
during service; and left knee pain is not proximately due to 
or the result of either the service-connected residuals of a 
sesamoid fracture in the right foot.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2008).

7.  The a.  38 U.S.C.A. §§ 1110, 1131, 5107, 5107(b)  (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

8.  Depression was not incurred in or aggravated by service 
and is not proximately due to or the result of  the 
service-connected residuals of a sesamoid fracture in the 
right foot.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2008).

9.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2008).  

10.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  

11.  The criteria for a rating higher than 20 percent for 
residuals of a sesamoid fracture in the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b)  (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements consist 
of the types of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2003, April 2005, August 2005, May 
2007, and August 2006. 

New and Material Evidence Claims

The Veteran was notified that new and material was needed to 
reopen the claims of service connection, that is, evidence 
not previously considered, which was not redundant or 
cumulative of evidence previously considered and that 
pertained to the reason the claims were previously denied.  
The notice included the type of evidence needed to 
substantiate the underlying claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  



Service Connection Claims

On the claims of service connection, the Veteran was notified 
of the type of evidence needed to substantiate the claims, 
namely, evidence of a current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service; and evidence that the disabilities were caused or 
aggravated by a service-connected disability.  

Increased Rating Claim

The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence 
indicating an increase in severity and the effect that the 
worsening had on employment and daily life and general notice 
of the criteria of the Diagnostic Code under which the 
Veteran is rated.  The Veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any non-
Federal records on his behalf.  The notice included the 
provisions for the effective date of the claim and for the 
degree of disability assignable.

In all the claims, the Veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any non-
Federal records on his behalf.  The notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice, to include the general 
notice of the criteria of the Diagnostic Codes under which 
the Veteran is rated, was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim for an increased rating was readjudicated as evidenced 
by the supplemental statements of the case, dated in June 
2007, October 2007, January 2008, and June 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated as evidenced by the supplemental 
statements of the case, dated in June 2007, October 2007, 
January 2008, and June 2008.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on a claim.  

The Veteran was afforded VA examinations to evaluate the 
following disabilities;  residuals of a sesamoid fracture in 
the right foot, a left ankle and left knee disability, 
hearing loss and tinnitus, depression, and a back disability.  
As for the Veteran's claim of service connection for 
residuals of a left eye injury with blurry vision, additional 
examination was not required because there is no indication 
that the claimed disability may be associated with service 
and the competent medical evidence of record is sufficient to 
make a decision on the claim. VA is not required to provide 
the Veteran with a medical examination absent a showing by 
the Veteran of a causal connection between the claimed 
disability and service.  For these reasons, remanding for VA 
medical examinations is not warranted.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4)(i). 

As the Veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 

New and Material Evidence Claims

Left Ankle

Procedural History and Evidence Previously Considered

By a decision dated in March 2001, the RO denied the 
Veteran's claim of service connection for left ankle pain, 
because the service medical records did not document this 
condition and there was no medical evidence that it was 
etiologically linked to service.  

After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at that 
time. 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The pertinent evidence of record at the time of the RO's 
decision in March 2001 is summarized as follows:

The service treatment records contain a December 1980 report 
of medical history wherein the Veteran provided a history of 
foot trouble and the clinician noted painful, swollen ankles.  
The remainder of the service medical records contain no 
complaint, history, finding or diagnosis of a left ankle 
disability.  

After service, a March 2000 VA medical report contained 
complaints of bilateral ankle pain with a duration of 3 
years.  The pain would move up to his knees.  He reported 
that his left foot would give out.  

Current Application

Although the prior decision in March 2001 by the RO is final, 
it may nevertheless be reopened if new and material evidence 
is presented.  38 U.S.C.A. § 5108. 

The application to reopen the claim of service connection for 
a left ankle disorder was received in 2002, thus the current 
regulatory definition of new and material evidence under 
38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Additional Evidence Analysis:

The pertinent evidence of record received after the March 
2001 rating decision, is summarized as follows:

In January 2002, the Veteran complained of ankle pain.  The  
clinician noted that the Veteran was using ankle braces.  May 
2002 X-ray of the ankles revealed old medial malleoli 
avulsion fractures, bilaterally.  

In February 2003, the Veteran complained of swollen ankles.  
In November 2003, the Veteran was provided ankle splints for 
his ankles.  

At a RO personal hearing in July 2004, the Veteran testified 
that he first experienced left ankle pain in 1978.  He 
believed that his left ankle condition was secondary to the 
right ankle disability.  He stated that he received treatment 
in service for his left ankle.  

On VA joints examination in September 2004, the examiner 
noted that the Veteran was treated in service for a fractured 
sesamoid in the right foot, which in fact was a 
misinterpretation of the X-ray report taken at the time as it 
did not show an acute process, but rather a variant finding.  
The examiner indicated that the separation examination 
inaccurately listed a diagnosis of bilateral ankle pain and a 
fractured ankle.  The examiner noted that the remainder of 
the service medical records, to include the Veteran's 
separation examination and examinations in 1987 and 1990, 
revealed no abnormalities.  

On physical examination, the examiner reported that the 
Veteran exhibited exaggerated responses with frequent groans, 
moans and grimaces, specially pertaining to the left lower 
extremity.  Ankle range of motion was dorsiflexion of 20/20, 
plantar flexion of 40/40, with painful clicks on the left 
greater than the right.  There was a slight increase in 
laxity to the lateral aspects of both ankles, and slight 
laxity on drawer testing with the ankles in zero to 20 
degrees of plantar flexion, but all with firm endpoints.  X-
rays of the ankle revealed medial malleolar fragments, 
bilaterally, representing old avulsions or unfused 
ossification centers as well as trigona, bilaterally 
(congenital/developmental variant).  X-rays of the feet 
revealed bipartite lateral hallux sesamoids, bilaterally, and 
a bipartite left medial hallux sesamoid.  The diagnosis was 
chronic instability of the ankle of unclear etiology, chronic 
foot pain, probably secondary to plantar fasciitis.  The 
examiner opined that there was no causal relationship between 
the right foot and left ankle condition.  

A MRI of the left ankle in September 2004, revealed early 
degenerative changes with adjacent bone marrow edema along 
the talus, and a small tibiotalar effusion.  

On VA examination in June 2007, the feet were described as 
normal in form and function, and as symmetrical.  There was 
no painful motion, edema, weakness, instability or tenderness 
with examination of either foot, nor joint tenderness.  There 
was no focal tenderness on either sesamoid apparatus for 
either foot.  Weight bearing was normal.  His gait was 
generally slow and antalgic.  The Veteran's ankles did not 
demonstrate instability, swelling, or limitation.  The 
Veteran used bilateral ankle braces.  The examiner diagnosed 
plantar fasciitis, bilaterally, without relationship to 
military service, not caused or aggravated by military 
service beyond normal life progression.  Sesamoid pathology 
resolved, with no negative contribution to the Veteran's 
ambulatory capacity or activities of daily living.  Range of 
motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use.  
Ankle pain, diffuse and of unclear origin, suspect of more 
proximal origin, with no evidence of instability or arthritic 
process.  The examiner indicated that he was unable to find a 
specific causal relationship between the ankle pathology and 
the Veteran's military service, to include in-service 
treatment for sesamoid problems.  

The additional evidence is not new and material.  The 
evidence added to the record since the last final denial 
includes mainly evidence of complaints of left ankle pain and 
instability and post-service treatment for a left ankle 
disability, which was previously considered.  It duplicates 
evidence previously of record.  This evidence does not show 
or even suggest a causal relationship between the Veteran's 
left ankle and the service-connected right foot disability or 
service, and it strongly opposes rather than supports service 
connection secondary to the service-connected right foot 
condition, and does not raise a reasonable possibility of 
substantiating the claim and therefore the evidence is not 
new and material under 38 C.F.R. § 3.156.

To the extent the Veteran's testimony and statements are 
offered as evidence of a nexus between the left ankle and the 
service-connected right foot disability and service, where, 
as here, there is a question of medical causation, a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.  For this 
reason, the Board rejects the Veteran's testimony and 
statements as competent evidence to reopen the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the additional evidence is not new and material, the claim 
of service connection for a left ankle pain is not reopened.  
As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993). 

Back Pain

Procedural History and Evidence Previously Considered

By a decision dated in March 2004, the RO reopened the 
Veteran's claim of service connection for low back pain and 
denied it on the merits, on the grounds that there was no 
evidence that the Veteran's complaints of low back pain were 
etiologically linked to service.  The Veteran did not appeal 
the denial of the claim, and the rating decision became final 
based on the evidence of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104. 

The pertinent evidence of record at the time of the RO's 
decision in March 2004 is summarized as follows:

The service treatment records show that in April 1980, May 
1980, August 1980,  and in January and June 1981, the Veteran 
was seen for complaints of lower back pain.  X-rays of the 
lower back and EMG studies for complaints of L5-S1 nerve root 
irritation were negative.  In February and March 1987, he 
complained of recurrent low back pain.  In July 1992 the 
Veteran was seen for lower back pain after pulling a cart.  
He was treated with 24 hour bed rest.  

Private treatment records in June 1983, show that the Veteran 
was seen for lower back pain with muscle spasm.  He was 
treated conservatively with medication.  In November 1984, he 
was seen for pain in the lumbar spine.  His back was tender 
in the lumbar area.  The impression was lumbar strain.  

In November 2003, lumbar spine X-rays revealed mild 
degenerative joint disease.  
In December 2003, the Veteran complained of chronic low back 
pain since the 1980's.  

Current Application and Legal Analysis

The application to reopen the claim of service connection for 
low back pain was received in 2006.  The current regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156 therefore applies. 

On VA spine examination in February 2007, the examiner noted 
that the Veteran embellished range of motion of the spine 
during the examination and the Veteran would not proceed with 
a normal VAMC examination.  Based on a MRI of the lumbar 
spine, the examiner diagnosed degenerative disc disease at 
L4-L5 and L5-S1 hypertrophy causing bilateral moderate neural 
foraminal stenosis.  There was no canal stenosis and no lower 
extremity radiculopathy.  Following a carful review of the 
Veteran's case file, the examiner noted low back pain in 
January 1980 and February 1987,  with negative X-rays.  The 
examiner opined that the Veteran's low back symptoms resolved 
in 1980 and he experienced a recurrence in 1987 and 1992, 
with no other recurrence.  The examiner concluded that the 
Veteran's current back condition was not due to service, but 
rather it was secondary to age-related changes, and was not 
indicative of trauma.  

In June 2007, R.H., a private physician, following a review 
of records provided by the Veteran, noted that in January 
1980 the Veteran injured his back during he performance of 
his duties as a welder.  He was treated again in April 1980, 
1981, in June 1983, and in 1992.  R. H. opined that the 
Veteran's spine condition likely originated with the 1980 
injury and his back symptoms should be service-connected.  

The record shows that the claim was previously denied because 
there was no post-service medical evidence that etiologically 
linked the Veteran's complaints of low back pain to service.  
As the June 2007 medical statement from R.H. etiologically 
links the Veteran's complaints of low back pain to service, 
the additional evidence relates to an unestablished fact 
necessary to substantiate the claim, evidence of a nexus 
between complaints of back pain in service and the current 
low back condition, and the evidence is new and material and 
raises a reasonable possibility of substantiating the claim 
and the claim is reopened.

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  If a Veteran served 90 days or more on 
active duty, service incurrence will be presumed for certain 
chronic diseases, including arthritis and hearing loss of the 
sensorineural type, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

As for secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Back Pain

Although back pain was noted during service, the service 
treatment records lack the combination of manifestations 
sufficient to identify any lumbar spine abnormality/disorder 
and sufficient observation to establish chronicity in service 
as distinguished from merely isolated findings.  As 
chronicity in service is not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).

After service, a November 2003 lumbar spine X-ray revealed 
mild degenerative joint disease.  In December 2003, the 
Veteran complained of chronic low back pain since the 1980's.  
The period without clinically documented back complaints from 
1992 to 2003 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).  Thus, continuity 
has not been established.  

Additionally, there is no showing of lumbar arthritis within 
the one-year period following separation from service to 
enable a grant of service connection on a presumptive basis.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran is competent to describe symptoms of 
pain, degenerative joint disease or arthritis is not a 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For this reason, the Board rejects the 
Veteran's statements, relating degenerative changes of the 
spine directly to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007). 

As for service connection based on the initial diagnosis of a 
lumbar spine disorder after service under 38 C.F.R. § 
3.303(d) there is evidence for and against the claim. 

As for the favorable evidence, in a June 2007 statement, R.H. 
opined that the Veteran's spine condition likely originated 
with the 1980 in-service injury and his back symptoms should 
be service-connected.  The Board finds that such a bare 
conclusion without analysis of the medical principles is 
insufficient to allow the Board to make an informed decision 
as to the weight to assign to the opinion, although the 
opinion was apparently based on a review of documents 
provided by the Veteran, it is not clear what documents where 
reviewed, and R.H. failed to comment on the clinical 
significance of the VA spine examination in February 2007.  
And although the opinion may not be discounted solely because 
the Veteran's record was not reviewed in its entirety, in 
this instance, R.H.'s analysis and conclusions not only 
failed to discuss the significance of the VA examinations, he 
did not even mention them.  For these reasons, the Board 
finds that the opinion was not based on sufficient detail to 
allow the Board to make a fully informed decision as to the 
probative value of the opinion on the question of service 
connection, and the medical opinion is rejected as favorable 
evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).  

As for evidence against the claim, the VA examiner in 
February 2007, following a review of the Veteran's claims 
file and an examination of the Veteran, opined that  the 
Veteran's current back condition, diagnosed as degenerative 
disc disease at L4-L5 and L5-S1 hypertrophy causing bilateral 
moderate neural foraminal stenosis, was not due to service, 
but rather it was secondary to age-related changes.  The 
examiner explained that the condition was not indicative of 
trauma, and cited to the evidence of record in support of his 
opinion, to include a MRI of the lumbar spine, and the 
service medical records that documented low back pain in 
January 1980 and February 1987, with negative X-rays.  The 
examiner indicated that the Veteran's low back symptoms 
resolved in 1980 and he experienced a recurrence in 1987 and 
1992, with no further recurrence.  

In contrast, the Board finds the medical opinion of the VA 
examiner, which opposes rather than supports the claim, more 
probative of the question of whether a low back disability 
manifested by pain, to include degenerative changes, first 
diagnosed after service, had onset in service.  The VA 
examiner reviewed and cited to the evidence of record, and 
reasoned that there was no medical evidence to support the 
claim. 

For above reasons, the medical opinion of the VA orthopedist, 
which opposes the claim, outweighs the favorable medical 
opinion of R.H.    

As the Board may consider only competent medical evidence to 
support its findings as to questions involving a medical 
diagnosis, which is not capable of lay observation, and 
medical causation, where a lay assertion on medical causation 
is not competent evidence, and as the preponderance of the 
evidence is against the claim of service connection for back 
pain, for the reasons articulated, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Left Knee Pain

The service treatment records contain no complaint, history, 
finding or diagnosis of a left knee disability.  As a left 
knee condition was not shown or referenced in any way in 
service, service connection on the basis of continuity of 
symptomatology does not apply.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a), (b).

After service, VA records show complaints of left knee pain 
in 1999.  In 2001, the Veteran reported falling and injuring 
his left knee.  A March 2000 VA medical report contained 
complaints of bilateral ankle pain with a duration of 3 
years.  The pain would move up to his knees.  His left foot 
would give out.  In May 2003, the Veteran was diagnosed with 
arthralgia of the knee joint.  In August 2003, the Veteran 
was fitted with a knee strap.  In December 2003, he 
complained of chronic bilateral knee pain, foot and ankle 
pain.  January 2007 VA clinical note recorded a history of 
bilateral knee pain since 1977, and a history of left knee 
injury in 2001.  The Veteran was using a knee brace.  

X-rays in September 2004, documented degenerative changes of 
the knees, well beyond the one-year presumptive period for 
arthritis as a chronic disease under 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

As for service connection based on the initial documentation 
of a left knee disability after service under 38 C.F.R. § 
3.303(d), there is no competent evidence that associates or 
links the current left knee disability to an established 
event or injury of service origin or the service-connected 
right foot disability.  In fact, the only evidence addressing 
the etiology of the Veteran's left knee pain is the September 
2004 VA joints examination.  The examiner noted treatment for 
the left knee with a brace and nonsteroidal anti-
inflammatories.  On physical examination, the examiner 
reported that the Veteran exhibited exaggerated responses 
with frequent groans, moans and grimaces, specially 
pertaining of the left lower extremity.  X-rays of the knees 
showed degenerative changes but otherwise no significant 
abnormalities.  The diagnosis was synovitis of the knees 
symptomatic left and asymptomatic right.  The examiner opined 
that there was no causal relationship between the service-
connected right foot disability and later onset of a left 
knee condition.  There is no competent evidence that 
contradicts this opinion.

As for testimony and the statements of the Veteran that the 
left knee pain is related to the service-connected right foot 
disability, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence on the 
question of medical causation, that is, the relationship 
between the left knee disability and service or the service-
connected right foot condition.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its finding about a question involving medical 
causation that lay evidence can not establish and as there is 
no favorable medical evidence to support the claim, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Left Eye Injury with Blurred Vision

The Veteran contends that he suffers from blurred vision in 
the left eye since 1978, as a result of an in-service eye 
injury.  

Congenital or developmental defects and refractive errors of 
the eyes are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2007); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 
VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General 
Counsel opinion 01-85 (March 5, 1985)) in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists a 
claimant' s military service, but could be granted service 
connection if manifestations of the disease in service 
constituted aggravation of the condition.  Congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

Furthermore, myopia, more commonly known as nearsightedness, 
is defined as an error of refraction.  See Dorland's 
Illustrated Medical Dictionary 1094 (28th ed. 1994).  
Presbyopia, more commonly known as farsightedness, is defined 
as impairment of vision due to advancing years or old age.  
Id. at 1349.  Myopia and presbyopia are both refractive 
disorders of the eyes that are not generally eligible for 
disability compensation.  See 38 C.F.R. § 3.303(c).

While service connection cannot be granted for the primary 
refractive error, if there is medical evidence which 
establishes that the Veteran has a loss of visual acuity due 
to disability of service origin, that loss of acuity may be 
compensated through the disability evaluation assigned for 
the service-connected disability to which the impairment is 
attributed.

The Veteran's personnel records show that he worked as a 
metal worker from 1977 to 1981.  

The service treatment records show that in October 1978, the 
Veteran was diagnosed with a superficial corneal abrasion 
after he sustained a flash burn to the face while welding.  
In April 1979, the Veteran was treated at the emergency room 
for a small black speck on the lower left cornea.  The 
clinician recorded symptoms of conjunctivitis.  An August 
1990 periodic examination report shows that the Veteran was 
assessed with defective distant vision in the left eye, not 
corrected, and was referred to optometry.  Left eye distant 
vision was 20/20, with refraction 
of -.25.  The remainder of the service medical records 
contain no complaint, history, finding or diagnosis of 
residuals of a left injury or blurred vision.  

On optometry evaluation in August 2001, the Veteran 
complained of blurred distant and near vision.  He reported a 
history of flash burn from a welding incident in service.  On 
examination, refractive error of the left and right eye was 
noted.  The assessment was presbyopia and glasses were 
prescribed.

As indicated above, refractive error and presbyopia are 
excluded, by regulation, from the definition of disease or 
injury for which Veteran's benefits are authorized if 
incurred or aggravated in service.  The medical evidence of 
record does not show that any of the eye disorders diagnosed 
is associated with any disability attributable to service.  
To the extent that the Veteran has decreased vision due to 
presbyopia or refractive error, those conditions are 
considered to be developmental and are not disabilities based 
on VA law, thus service connection cannot be granted for this 
condition.

Further, there is no medical evidence of record that 
indicates that the Veteran has any other eye disorder that is 
related to his active service.

The Board has considered the Veteran's statements in support 
of his claim that his left eye vision is blurry due to the 
in-service left eye injury.  While he is certainly competent 
to describe the extent of his current symptomatology, there 
is no evidence that he possesses the requisite medical 
training or expertise necessary to render him competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As the Board may consider only independent medical evidence 
to support its finding about a question involving medical 
causation that lay evidence can not establish and as there is 
no favorable medical evidence to support the claim, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Depression

The service treatment records contain no complaint, history, 
finding or diagnosis of depression.  Therefore service 
connection for depression as directly related to service is 
not established and the Veteran does not argue otherwise.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Veteran does argue that his depression is related to 
chronic pain due to the service-connected residuals of a 
sesamoid fracture in the right foot.

In March 2005, the Veteran was hospitalized for psychiatric 
treatment.  A clinical note recorded depression with an onset 
date of 2 to 3 years prior due to chronic pain in the ankles, 
hands and shoulders.  The condition had worsened since he 
resigned from his employment, due to declining performance, 
which resulted in financial hardship.  The Veteran's wife was 
also expecting their 5th child.  The clinician diagnosed 
major depressive disorder with suicidal homicidal ideation 
and plan.  The clinician identified family issues as the 
Veteran's stressors.  

The Veteran's treatment records show that his complaints of 
chronic pain have contributed to his depression.  In June 
2006, the Veteran complained of depression associated with 
chronic pain in his ankles, shoulder, left knee, and lower 
back.  He also reported liver disease and tinnitus.  The 
evidence shows that the Veteran suffers from multiple 
physical disabilities that are not related to service, and 
the post-service medical treatment records do not contain a 
medical opinion that specifically links the Veteran's 
depression to the service-connected residuals of a sesamoid 
fracture in the right foot.  

On VA examination for mental disorders in March 2006, the 
Veteran reported that he had begun working and his job and 
family were doing well, but he continued to experience pain.  
The examiner noted that the Veteran seemed uncooperative and 
difficult to examine.  The Veteran complained of pain in his 
ankles, arms, hands, shoulders, back, and ears.  On 
psychological testing, the examiner indicated that there was 
no clear psychometric evidence that the Veteran's 
psychological distress was associated with chronic pain.  The 
examiner opined that it was not likely that his mental 
disorder was caused by or the result of the Veteran's 
service-connected right foot disability.  The examiner noted 
that the Veteran's depression escalated dramatically when he 
was unemployed and improved considerably with employment.  
Additionally, the Veteran reported supporting his children in 
their athletic endeavors and playing basketball with them, 
all of which the examiner found did not support a psychiatric 
diagnosis secondary to the service-connected disability.  The 
examiner diagnosed depressive disorder not otherwise 
specified.
There is no competent evidence that contradicts that opinion.

As for statements of the Veteran that his depression is 
related to the service-connected residuals of a sesamoid 
fracture in the right foot, where as here, the question is 
one of medical causation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence on the 
question of medical causation, that is, the relationship 
between depression and the service-connected residuals of a 
sesamoid fracture in the right foot.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its finding about a question involving medical 
causation that lay evidence can not establish and as there is 
no favorable medical evidence to support the claim, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Tinnitus

The Veteran contends that he currently suffers from tinnitus 
due to excessive noise exposure during the performance of his 
in-service duties as a welder.  

The service treatment records contain no complaint, history, 
finding or diagnosis of tinnitus.  On the basis of the 
service medical records tinnitus was not affirmatively shown 
to be present during service.  38 U.S.C.A. §§  1110, 1131; 
38 C.F.R. § 3.303(a).

And although the service medical records do not document 
tinnitus, the Veteran is competent to describe exposure to 
loud noises as a metal worker, which is consistent with the 
circumstances and conditions of his service.  

But as the service medical records lack the documentation of 
the combination of manifestations sufficient to identify 
tinnitus and sufficient observation to establish chronicity 
during service, and as chronicity in service is not 
adequately supported by the service medical records, then a 
showing of continuity of symptomatology after service is 
required to support the claim.

After service, tinnitus was first documented by VA in 2003.  
And while the Veteran has stated that he has had tinnitus for 
years, there are no documented complaints of tinnitus before 
2003.  The Board finds the absence of medical evidence of 
continuity of symptomatology outweighs the Veteran's 
statements of continuity. 

The only evidence addressing the etiology of the Veteran's 
tinnitus is the VA/QTC examination in March 2003.  At the 
time, the Veteran complained of tinnitus for 26 years.  He 
reported noise exposure in the performance of his duties as a 
welder and through exposure to aircraft noise in service.  
The examiner indicated that while tinnitus was present, 
bilaterally, it was of an unknown etiology.  There is no 
competent evidence that contradicts the opinion.

As for testimony and the statements of the Veteran that 
tinnitus is related to service, where as here, the question 
is one of medical causation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence on the 
question of medical causation, that is, the relationship 
between tinnitus and service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its finding about a question involving medical 
causation that lay evidence can not establish and as there is 
no favorable medical evidence to support the claim, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Hearing Loss

The Veteran contends that he currently suffers from hearing 
loss as due to excessive noise exposure during the 
performance of his in-service duties as a welder.  

The service treatment records contain no complaint, history, 
finding or diagnosis of hearing loss.  On the basis of the 
service medical records hearing loss was not affirmatively 
shown to be present during service.  38 U.S.C.A. §§  1110, 
1131; 38 C.F.R. § 3.303(a).

And although the service medical records do not document 
hearing loss, the Veteran is competent to describe exposure 
to loud noises as a metal worker, which is consistent with 
the circumstances and conditions of his service.  

On VA/QTC examination in March 2003, the Veteran complained 
of severe difficulty understanding conversational speech and 
turning the volume of the T.V. up.  He reported in-service 
noise exposure in the performance  of his duties as a welder 
and through exposure to aircraft noise.  Audiometric testing 
revealed pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz of 25, 15, 20, 10, and 15, in the 
right ear, and 25, 25, 15, 15, 20, and 18, in the left ear.  
The average decibel loss in the right ear was 17 and the 
average in the left ear was 18.  The speech recognition score 
in the right ear was 96 percent and 88 percent in the left.  
The diagnosis was normal peripheral auditory acuity, and 
slight to moderate reduction in auditory discrimination in 
the left ear.

One of the requirements for a finding of service connection 
is that the Veteran have the current claimed disability.  38 
C.F.R. § 3.385 defines current hearing loss for VA disability 
benefits purposes as being present when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The VA 
audiological examination findings of March 2003, fall short 
of these thresholds for the right ear.  Without some showing 
of a current hearing loss disability in the right ear as 
defined by VA regulations, entitlement to service connection 
for right ear hearing loss is not possible.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

As for as the left ear, the evidence shows that speech 
recognition score in the left ear was 88 percent.  The 
diagnosis was normal peripheral auditory acuity, with slight 
to moderate reduction in auditory discrimination in the left 
ear.  The absence of documented complaints of hearing loss 
from 1991 to 2003 is persuasive evidence against continuity 
of symptomatology.  38 C.F.R. § 3.303(b); Maxson, supra.  And 
while the Veteran has stated that he has had hearing loss for 
years, there are no documented complaints of hearing loss 
before 2003.  The Board finds the absence of medical evidence 
of continuity of symptomatology outweighs the Veteran's 
statements of continuity. 

As for the finding of hearing loss of the left ear in 2003, 
this is well beyond the one-year presumptive period for 
manifestation of sensorineural hearing loss as a chronic 
disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

As for service connection based on the initial documentation 
of hearing loss and tinnitus after service under 38 C.F.R. § 
3.303(d), there is no medical evidence that supports the 
claim.  

The Board acknowledges that the Veteran has been diagnosed as 
having reduction in auditory discrimination in the left ear, 
however, because there is no medical evidence that the 
Veteran's left ear hearing loss originated in service, and 
the objectively measured decibel levels and speech 
recognition percentage do not meet the minimum criteria for a 
hearing loss disability in the right ear as defined by the 
applicable regulation, 38 C.F.R. § 3.385, service connection 
for hearing loss of the right or left ear is not warranted.  

While the Veteran is competent to state whether he noticed 
some hearing loss over the years, he is not competent to 
opine whether he had a hearing loss disability at any point 
in time, as defined by the applicable VA regulation.  38 
C.F.R. § 3.385.    Espiritu, supra.

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the claim for 
service connection for hearing loss.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b).




General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Right Foot Disability

By a rating decision in April 1981, the RO granted service 
connection for residuals of a sesamoid fracture of the right 
foot.  In November 2002, the RO received the current claim 
for a higher rating.  

During the period currently at issue, the Veteran's right 
foot disability was evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under that code, a 
foot disability warrants a 20 percent disability rating if it 
is moderately severe or a 30 percent rating if it is severe.  

May 2002 X-rays of the ankles revealed old medial malleoli 
avulsion fractures, bilaterally.  In January 2002, a 
clinician noted the Veteran's complaints of ankle pain and 
that the Veteran was using ankle braces.  In February 2003, 
the Veteran complained of swollen ankles.  

In April 2003 the Veteran underwent a VA/QTC medical 
evaluation of the right ankle.  The Veteran complained of 
constant pain in the right ankle.  He used an ankle brace for 
assistance when walking.  He reported losing 30 days of work 
in the previous year.  The Veteran stated that due to pain in 
his right ankle he required bed rest at least 12 time in the 
previous year and lost 30 days of work.  He related 
difficulty walking due to pain.  On examination, there was no 
sign of abnormal weight bearing and the Veteran required no 
assistive devices.  The ankle appeared to be grossly normal.  
Dorsiflexion was to 15 degrees, plantar flexion was to 40 
degrees.  Range of motion was limited by pain, but not by 
fatigue, weakness, lack of endurance or incoordination.  
There was mild crepitus as well on dorsi and plantar flexion.  
His posture was normal.  The Veteran walked with a limp 
favoring his right ankle.  X-rays of the right ankle were 
negative.  The examiner concluded that there was no pathology 
to render a diagnosis, and noted a sprain with chronic pain 
by subjective factors.  Functional effect of the Veteran's 
condition on his occupation and daily activity, was minimal 
to moderate.  

In November 2003, the Veteran complained of increased pain.  
He was provided air  splints for the ankles.  

At a RO hearing in July 2004, the Veteran testified that his 
right ankle condition caused him to loose his balance and 
fall very easily.  He stated that pain limited the range of 
motion of his foot.  

On VA joints examination in September 2004, the examiner 
noted that the Veteran was treated in service for a fractured 
sesamoid in the right foot, which in fact was a 
misinterpretation of the X-ray report taken at the time, as 
it did not show an acute process, but rather a variant 
finding.  The examiner indicated that the separation 
examination inaccurately listed a diagnosis of bilateral 
ankle pain and a fractured ankle.  The examiner noted that 
the remainder of the service medical records, to include the 
Veteran's separation examination and physical examination in 
1987 and 1990, revealed no abnormalities.  

On physical examination, the examiner reported that the 
Veteran exhibited exaggerated responses with frequent groans, 
moans and grimaces.  Ankle range of motion was dorsiflexion 
of 20/20, plantar flexion of 40/40, with painful clicks on 
the left greater than the right.  There was a slight increase 
in laxity to the lateral aspects of both ankles, and slight 
laxity on drawer testing with the ankles in zero to 20 
degrees of plantar flexion, but all with firm endpoints.  X-
rays of the ankle revealed medial malleolar fragments, 
bilaterally, representing old avulsions or unfused 
ossification centers as well as trigona, bilaterally 
(congenital/developmental variant).  X-rays of the feet 
revealed bipartite lateral hallux sesamoids, bilaterally, and 
a bipartite left medial hallux sesamoid.  The diagnoses were 
service connected sesamoid fracture of the right foot, which 
was noted to be an incorrect and inaccurate diagnosis, not 
involving the right ankle;  right bipartite patella 
asymptomatic; chronic instability of the ankle of unclear 
etiology, and; chronic foot pain, probably secondary to 
plantar fasciitis.  

On VA examination in June 2007, the feet were described as 
normal in form and function.  The Veteran's feet were 
symmetrical.  There was no painful motion, edema, weakness, 
instability or tenderness with examination of either foot, 
nor joint tenderness.  There was no focal tenderness on 
either sesamoid apparatus for either foot.  Weight bearing 
was normal.  His gait was generally slow and antalgic.  The 
Veteran's ankles did not demonstrate instability, swelling, 
or limitation.  Range of motion was not additionally limited 
by pain, fatigue, weakness or lack of endurance following 
repetitive use.  The Veteran used bilateral ankle braces.  
The examiner diagnosed plantar fasciitis, bilaterally, 
without relationship to military service, not caused or 
aggravated by military service beyond normal life 
progression; sesamoid pathology resolved, with no negative 
contribution to the Veteran's ambulatory capacity or 
activities of daily living, and; ankle pain, diffuse and of 
unclear origin, suspect of more proximal origin, with no 
evidence of instability or arthritic process.  The examiner 
indicated that he was unable to find a specific causal 
relationship between the ankle pathology and the Veteran's 
military service, to include in-service treatment for 
sesamoid problems.  



Analysis

The Board finds that the evidence does not demonstrate that 
the Veteran's right foot disability was more than moderately 
severe in degree during the period on appeal.  In sum, the 
Veteran's residuals of a sesamoid fracture in the right foot 
are characterized by complaints of pain and difficulty 
walking.  Examination of the Veteran revealed no sign of 
abnormal weight bearing and he had normal posture.  The 
Veteran walked with a limp favoring his right ankle.  The 
Veteran's feet were described as symmetrical, and normal in 
form and function.  There was no painful motion, edema, 
weakness, instability or tenderness with examination of the 
foot, nor joint tenderness.  There was no focal tenderness on 
either sesamoid apparatus for the right foot.  September 
2004, X-rays of the feet revealed bipartite lateral hallux 
sesamoids, bilaterally, and a bipartite left medial hallux 
sesamoid.  A VA examiner in April 2003, found no pathology to 
render a diagnosis, and noted a sprain with chronic pain by 
subjective factors.  Functional effect of the Veteran's 
condition on his occupation and daily activity, was minimal 
to moderate.  In June 2007, the examiner diagnosed sesamoid 
pathology resolved, with no negative contribution to the 
Veteran's ambulatory capacity or activities of daily living.  
In the Board's view, such symptomatology does not represent 
more than moderately severe disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5284.  

To the extent that the medical evidence of record relates the 
Veteran's complaints of pain, numbness, swelling, and 
functional limitation, to the right ankle or plantar 
fasciitis, a right ankle disability and plantar fasciitis 
have not been identified as a components of the Veteran's 
service connected residuals of a sesamoid fracture in the 
right foot.  In fact, on VA examination in September 2004, 
the examiner specifically found that the Veteran's service-
connected  sesamoid fracture of the right foot did not 
involve the right ankle, and determined that chronic 
instability of the ankle was of unclear etiology.  The 
examiner also associated chronic foot pain with plantar 
fasciitis.  Similarly, the VA examiner in June 2007 noted 
ankle pain, diffuse and of unclear origin, suspect of more 
proximal origin, and the examiner further noted that there 
was no specific causal relationship between the ankle 
pathology and the Veteran's military service, to include in-
service treatment for sesamoid problems.  The examiner 
diagnosed plantar fasciitis, bilaterally, without 
relationship to military service, not caused or aggravated by 
military service beyond normal life progression.

The Board has also considered the effect of pain, stiffness, 
fatigue, lack of endurance, and instability on the right 
foot.  In furnishing range of motion findings, the 2003 VA 
examiner stated range of motion was limited by pain, but not 
by fatigue, weakness, lack of endurance or incoordination.  
In June 2007, the examiner found that range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  There is no objective 
evidence to show that pain on use or during flare-ups results 
in additional functional limitation to the extent that 
limitation of motion of the right foot that would warrant a 
rating higher than 20 percent under Codes 5284 for the period 
beginning November 25, 2002.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is evidence of arthritis associated with the Veteran's 
right foot; however, the Board notes that Diagnostic Code 
5003 [arthritis, degenerative (hypertrophic or 
osteoarthritis)] rates by analogy to limitation of motion of 
the joint affected, which, as discussed above, is only 
compensable with respect to the toes to the extent that it 
contributes other musculoskeletal disability.  That code also 
provides a 10 percent rating for limitation of motion to a 
noncompensable degree; however, in this case, the assigned 
disability rating already exceeds 10 percent for the entire 
period on appeal.  

In light of the evidence showing that residuals of a sesamoid 
fracture in the right foot was no more than moderately severe 
during the period on appeal, the criteria for a rating higher 
than 20 percent under Diagnostic Code 5284 have not been met, 
and the preponderance of the evidence is against the claim, 
and the  benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" with respect to any of the disorders at 
issue.  38 C.F.R. § 3.321(b)(1).  The record lacks any 
objective evidence that the Veteran's residuals of a sesamoid 
fracture in the right foot, have resulted in marked 
interference with his ability to work (beyond that 
contemplated with the regular rating criteria) or 
necessitated frequent hospitalization.  Rather, the symptoms 
shown in the record fit squarely with the rating criteria.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
38 U.S.C.A. § 1155;  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

As new and material evidence has not been presented, the 
claim of service connection for left ankle pain, to include 
as secondary to the service-connected residuals of a sesamoid 
fracture in the right foot, is not reopened, and the appeal 
is denied.

As new and material evidence has been presented, the claim of 
service connection for back pain is reopened and to this 
extent only, the appeal is granted.

On the merits of the claim, service connection for back pain 
is denied.

Service connection for a left knee injury, to include as 
secondary to the service-connected residuals of a sesamoid 
fracture in the right foot is denied.

Service connection for residuals of a left eye injury with 
blurred vision is denied.

Service connection for depression, to include as secondary to 
the service-connected residuals of a sesamoid fracture in the 
right foot is denied.

Service connection for tinnitus is denied.

Service connection for hearing loss is denied. 

A rating higher than 20 percent for residuals of a sesamoid 
fracture in the right foot is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


